Case 1:19-cv-00019-AJT-MSN Document 9 Filed 03/20/19 Page 1 of 1 PageID# 59




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION



 STRIKE 3 HOLDINGS, LLC,


        Plaintiff,                                   Civil Case No. 1:19-cv-OOO 19-AJT-MSN




 JOHN DOE subscriber assigned IP address
 100.36.138.80,


        Defendant.




                     PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                             WITH PREJUDICE OF JOHN DOE


        Pursuant to Federal Rule of Civil Procedure 41(a)(I)(A)(i), Plaintiff Strike 3 Holdings,
 LLC hereby gives notice that its claims in this action against Defendant John Doe,subscriber
assigned IP address 100.36.138.80, are voluntarily dismissed with prejudice.


        Dated: March 18,2019                         Respectfully submitted.


                                                     /s/ Jessica Haire
                                                     Jessica Haire, Esq.
                                                     Va. Bar No. 82513
                                                     Attorney for Strike 3 Holdings, LLC
                                                     Fox Rothschild LLP
                                                     1030 15th Street, NW
                                                     Suite 380E
                                                     Washington, DC 20005
                                                     Phone: 202-461-3109
                                                     Fax:202-461-3102
                                                     Jhaire@foxrothschild.com
                                                                         Co-
                                                                                    yA
                                                              AnfhonyJ.'
                                                              United States Cistdct Judge
